UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                 No. 03-1132



KIMBERLY T. COOPER,

                                                  Plaintiff - Appellant,

             versus


THE CITY OF           ROANOKE,   VIRGINIA;   MICHAEL
WASHINGTON,

                                                 Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CA-02-673-7)


Submitted:    July 31, 2003                  Decided:   September 2, 2003


Before WILLIAMS, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John P. Fishwick, Jr., LICHTENSTEIN, FISHWICK & JOHNSON, P.L.C.,
Roanoke, Virginia, for Appellant. William M. Hackworth, Elizabeth
K. Dillon, CITY ATTORNEY’S OFFICE FOR THE CITY OF ROANOKE, Roanoke,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kimberly T. Cooper appeals the district court’s order entering

summary judgment for Defendants in this Title VII action alleging

a sexually hostile work environment.    We have reviewed the record

and find no reversible error.       Accordingly, we affirm for the

reasons stated by the district court.       See Cooper v. City of

Roanoke, No. CA-02-673-7 (W.D. Va. Jan. 10, 2003).     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           AFFIRMED




                                2